Appeal by the defendant from (1) and order of the Supreme Court, Orange County (Sherwood, J.), dated August 7, 1995, and (2) a judgment of the same court, dated September 19, 1995.
Ordered that the appeal from the order dated August 7,1995, is dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Sherwood at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]). O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.